United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3319
                                    ___________

Ronald Bradley,                          *
                                         *
      Plaintiff - Appellant,             * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Monarch Construction, Inc.,              *       [UNPUBLISHED]
                                         *
      Defendant - Appellee.              *
                                    ___________

                               Submitted: April 19, 2002

                                   Filed: May 23, 2002
                                    ___________

Before WOLLMAN, BEAM and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Ronald Bradley hurt his back while employed as a Carpenter Supervisor by
Monarch Construction, Inc., and underwent corrective surgery in September 1998.
When he returned to work in November, Monarch advised that he no longer had a
job. Bradley commenced this action, alleging that he was discharged in violation of
the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq., and the Nebraska
Fair Employment Practices Act, Neb. Rev. Stat. §§ 48-1101 et seq. At the close of
the evidence at trial, the district court1 granted judgment as a matter of law in favor
of Monarch, concluding that Bradley had failed to prove Monarch was a covered
employer within the meaning of those statutes. Bradley appeals. We affirm.

       The ADA and the NFEPA define “employer” to mean a person engaged in an
industry “who has [fifteen] or more employees for each working day in each of
[twenty] or more calendar weeks in the current or preceding calendar year.” 42
U.S.C. § 12111(5)(A); Neb. Rev. Stat. § 48-1102(2). Monarch is in the business of
building homes, relying extensively on subcontractors for construction work. At trial,
Bradley identified more than fifteen employees that he recalled working for Monarch
during all or a substantial portion of 1997, the relevant calendar year for purposes of
this appeal. However, neither party offered Monarch’s payroll records for 1997, and
the quarterly reports Bradley put into evidence did not show how many days each
employee worked during a particular quarter. Applying the “payroll method” for
determining this issue adopted by the Supreme Court in Walters v. Metropolitan
Educational Enterprises, Inc., 519 U.S. 202 (1997), the district court concluded that
Bradley had failed to prove Monarch had fifteen or more employees for each working
day in twenty or more weeks in 1997. Bradley further testified that four persons sold
homes in 1997 for Monarch Homes Real Estate, Inc., a related company, and argued
they should be included in calculating Monarch’s work force for purposes of the
ADA and the NFEPA. Applying the “single employer” test adopted by this court in
Artis v. Francis Howell North Band Booster Association, 161 F.3d 1178, 1184 (8th
Cir. 1998), the district court concluded that Bradley had not presented sufficient
evidence of interrelated operations to permit a reasonable fact-finder to find the
Monarch companies were a single employer, and further concluded that the Monarch
Homes sales persons were independent contractors.



      1
      The HONORABLE ROBERT W. PRATT, United States District Judge for the
Southern District of Iowa, sitting by designation.

                                         -2-
      After careful review of the record, we conclude that the district court correctly
applied Walters and Artis in granting judgment as a matter of law in favor of
Monarch on the evidence presented at trial in this case. We further conclude that a
more lengthy opinion would have no precedential value. Accordingly, we affirm.
See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-